DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response the application filed on the 6th day of December, 2021. Claims 1-20 are allowed. No claims are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180285996 to Ma in view of U.S. Patent Application Publication No. 20170046709 Lee et al. (hereinafter Lee) in view of U.S. Patent Application Publication No 20210166245 to Novotny et al. (hereinafter Novotny).
Referring to Claims 1, 8, and 15 (substantially similar in scope and language), Ma discloses a method, system and non-transitory computer-readable medium (see at least Ma: Abstract, and ¶ 44), comprising:
receiving, by a device, content data identifying content created by users and metadata associated with the content;
Ma discloses receiving, by a device, content data identifying content created by users and metadata associated with the content (see at least Ma: ¶ 55, 68-74, 78, 84, 108).
receiving, by the device, rules data identifying rules associated with utilization of the content;
Ma discloses receiving, by the device, rules data identifying rules associated with utilization of the content or intellectual property asset (see at least Ma: ¶ 44, 67-74, 120, and 152). 
utilizing, by the device, the metadata to generate digital DNA signatures for the content in near-real time;
Ma discloses utilizing, the metadata to generate digital DNA signatures for the content in near-real time (see at least Ma: ¶ 50, 66, and 214). Ma discloses the use of metadata related to both the product but the parties associated to the product to generate digital signatures (see at least Ma: ¶ 71, 102, 143, 174, and 188).
processing, by the device, the content data, the rules data, the digital DNA signatures, and relationships between the digital DNA signatures, with a machine learning model, to determine a set of variables associated with a set of observations of the machine learning model
storing, by the device and in a repository, the rules data, all of the content of the content data, the digital DNA signatures, and relationships between the digital DNA signatures and the set of variables;
Ma discloses storing, by the device and in a repository, the rules data, all of the content of the content data, the digital DNA signatures, and relationships between the digital DNA signatures (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 108, 151, 186, 214-218 and 223-225): discussing the various storage devices used containing the various data sets and rules).
receiving, by the device and from a client device, new content that is generated based on particular content of the content data and new metadata associated with the new content; and
utilizing, by the device, the new metadata to generate a new digital DNA signature for the new content;
Ma discloses receiving, by the device and from a client device, new content that is generated based on particular content of the content data and new metadata associated with the new content and utilizing, by the device, the new metadata to generate a new digital DNA signature for the new content (see at least Ma: ¶ 18, 20, 73-87, and 157-159).
processing, by the device, the new digital DNA signature, the rules data, and the digital DNA signatures, and the set of variables, with a machine learning model, to determine a predicted value, of a target variable associated with the set of variables, indicating whether the new content violates one or more rules of the rules data
Examiner notes that Ma teaches processing, by the device, the new digital DNA signature, the rules data, and the digital DNA signatures, with a machine learning model (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 120, 151-152, 164, 174, 186, and 214-218).
Examiner notes that Ma teaches authorizing and determining digital signatures associated actions related to intellectual property using machine learning models using rules data, which reads on the functional language of “to determine whether the new content violates one or more rules of the rules of the data”. This aspect of the limitation is addressed further below.
performing, by the device, one or more actions based on whether the new content violates the one or more rules of the rules data
Examiner notes that Ma teaches performing, by the device, one or more actions based on whether the new content, using the rules, amounts to areas identified as current infringement (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-87, 111, 120, 151-152, 164, 174, 186, and 214-218).
Examiner notes that Ma teaches authorizing and determining digital signatures associated actions related to intellectual property using machine learning models using rules data, which reads on the functional language of “to determine whether the new content violates one or more rules of the rules of the data”. This aspect of the limitation is addressed further below.
Ma specifically discloses the system tracking users using and accessing the intellectual property and automatically, via the system, authorizing the changes made based on the authorization process (see at least Ma: ¶ 87, 99, and 111).
violates a rule and processing, by the device, the content data, the rules data, the digital DNA signatures, and relationships between the digital DNA signatures, with a machine learning model, to determine a set of variables associated with a set of observations of the machine learning model  and to determine a predicted value, of a target variable associated with the set of variables, indicating whether the new content violates one or more rules of the rules data.
However, Lee, which talks about an apparatus and method for product tracking using information and blockchain systems to identify triggering events, teaches it is known to identify the user when a rule has been violated related to a product and the violation is then stored and transmitted via the system (see at least Lee: Claim 19; and ¶ 162, 182, 199, and 202). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of identifying when a rule is violated in a product tracking system (as disclosed by Lee) into the method and system for product tracking and authorizing and determining digital signatures associated actions related to intellectual property using machine learning models using rules data (as disclosed by Ma). One of ordinary skill in the art would have been motivated to incorporate the feature of identifying when a rule is violated in a product tracking system because it would to improve the techniques used to manage intellectual property assets and identify a causal relationship between a possible event involving the product and an operation with respect to the product (see at least Ma: ¶ 14; also see Lee: ¶ 14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of identifying when a rule is violated in a product tracking system (as disclosed by Lee) into the method and system for product tracking and authorizing See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of identifying when a rule is violated in a product tracking system into the method and system for product tracking and authorizing and determining digital signatures associated actions related to intellectual property using machine learning models using rules data). See also MPEP § 2143(I)(A).
The combination of Ma and Lee fails to explicitly teach processing, by the device, the content data, the rules data, the digital DNA signatures, and relationships between the digital DNA signatures, with a machine learning model, to determine a set of variables associated with a set of observations of the machine learning model and to determine a predicted value, of a target variable associated with the set of variables, indicating whether the new content violates one or more rules of the rules data.
However, Novotny, talks about a compliance verification of connected data system and method, teaches it is known to processing, by a device, content data, rules data, digital signature data, relationship data of the stored signatures and identifying variables using machine learning 
Novotny further teaches to determine a predicted value, of a target variable associated with the set of variables, indicating whether the new content violates one or more rules of the rules data (see at least Novotny: ¶ 155-157). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of processing, by a device, content data, rules data, digital signature data, relationship data of the stored signatures and identifying variables and to determine a predicted value, of a target variable associated with the set of variables, indicating whether the new content violates one or more rules of the rules data (as disclosed by Novotny) into the method and system for product tracking and authorizing and determining digital signatures associated actions related to intellectual property using machine learning models using rules data (as disclosed by Ma). One of ordinary skill in the art would have been motivated to incorporate the feature of processing, by a device, content data, rules data, digital signature data, relationship data of the stored signatures and identifying variables and to determine a predicted value, of a target variable associated with the set of variables, indicating whether the new content violates one or more rules of the rules data because it would determine whether the identified data value satisfies one or more compliance attributes based on the one or more other data values, and generate an output based on the determination (see at least Novotny: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of processing, by a device, content data, rules data, digital signature data, relationship data of the stored signatures and identifying variables and to determine a predicted value, of a target variable associated with the set of variables, indicating See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of processing, by a device, content data, rules data, digital signature data, relationship data of the stored signatures and identifying variables and to determine a predicted value, of a target variable associated with the set of variables, indicating whether the new content violates one or more rules of the rules data into the method and system for product tracking and authorizing and determining digital signatures associated actions related to intellectual property using machine learning models using rules data). See also MPEP § 2143(I)(A).

**Examiner notes that both claims 8 and 15 include limitations directed to one or more memories; and one or more processors which is disclosed by Ma in ¶ 44.

Referring to Claim 2, the combination of Ma, Lee, and Novotny teaches the method of claim 1, including wherein the one or more actions are to prevent intellectual property issues for the new content during different stages of a project lifecycle for the new content (see at least Ma: ¶ 71-73 and 190).

Referring to Claim 3, the combination of Ma, Lee, and Novotny teaches the method of claim 1, including wherein performing the one or more actions includes one or more of: causing the new content to be corrected when the new content violates the one or more rules; allowing the new content to be utilized when the new content fails to violate the one or more rules; or providing, to the client device, a warning indicating that the new content violates the one or more rules (see at least Lee: Claim 19; and ¶ 162, 182, 199, and 202; see also Ma: ¶ 87, 99, and 111).

Referring to Claim 4, the combination of Ma, Lee, and Novotny teaches the method of claim 1, including wherein performing the one or more actions includes one or more of: providing, to an entity associated with the client device, a notification indicating that the new content violates the one or more rules; restricting utilization of the new content when the new content violates the one or more rules; storing the new content in the repository when the new content fails to violate the one or more rules; or retraining the machine learning model based on whether the new content violates the one or more rules (see at least Ma: ¶ 87, 99, and 111; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 5, the combination of Ma, Lee, and Novotny teaches the method of claim 1, including further comprising: utilizing the metadata and the content data to generate digital identifiers for the content; and associating the digital identifiers with corresponding digital DNA signatures stored in the repository to permit a further factor in a determination of whether the new content violates the one or more rules (see at least Ma: ¶ 50, 66, 71, 102, 143, 174, 188, and 214; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 6, the combination of Ma, Lee, and Novotny teaches the method of claim 1, including wherein the new content is associated with initiation of a software project, the rules data includes data identifying a classification, licensing information, and import-export constraints associated with the software project, and performing the one or more actions comprises: selectively causing the new content to be corrected or allowing the new content to be utilized based on whether the new content violates the data identifying the classification, the licensing information, or the import-export constraints associated with the software project (see at least Ma: Abstract, ¶ 7-8, 11, 17, 20, 40, 55, 67-70, 73-74, 81, 83, 87, 99-100, and 154-160).

Referring to Claim 7, the combination of Ma, Lee, and Novotny teaches the method of claim 1, including wherein the new content is associated with planning of a software project, the rules data includes data identifying imported and declared intellectual property dependencies associated with the software project, and performing the one or more actions comprises: selectively causing the new content to be corrected or allowing the new content to be utilized based on whether the new content violates the data identifying the imported and declared intellectual property dependencies associated with the software project (see at least Ma: ¶ 50, 66, 71, 102, 143, 174, 188, and 214; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 9, the combination of Ma, Lee, and Novotny teaches the device of claim 8, including wherein the new content is associated with development of a software project, the rules data includes data identifying a classification, external dependencies, and licensing information associated with the software project, and the one or more processors, when performing the one or more actions, are configured to one or more of: update the classification when the new content violates the data identifying the classification associated with the software project; declare the external dependencies when the new content fails to violate the data identifying the external dependencies associated with the software project; or acquire a license when the new content violates the data identifying the licensing information associated with the software project (see at least Ma: ¶ 50, 66, 71, 102, 143, 174, 188, and 214; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 10, the combination of Ma, Lee, and Novotny teaches the device of claim 8, including wherein the new content is associated with releasing a software project, the rules data includes data identifying an intellectual property policy compliance associated with the software project, and the one or more processors, when performing the one or more actions, are configured to: selectively allow or reject the software project based on whether the new content violates the data identifying the intellectual property policy compliance associated with the software project (see at least Lee: Claim 19; and ¶ 162, 182, 199, and 202; see also Ma: ¶ 87, 99, and 111).

Referring to Claim 11, the combination of Ma, Lee, and Novotny teaches the device of claim 8, including wherein the new content is associated with closing a software project, and the one or more processors, when performing the one or more actions, are configured to: identify the software project as an internal asset for an entity, as a public asset, or as a restricted asset when the new content fails to violate the one or more rules (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 108, 151, 186, 214-218 and 223-225; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 12, the combination of Ma, Lee, and Novotny teaches the device of claim 8, including wherein the new content includes one of: a new file created from an existing file of the content data, or a file created by copying and adding data from an existing file of the content data (see at least Ma: ¶ 87, 99, and 111).

Referring to Claim 13, the combination of Ma, Lee, and Novotny teaches the device of claim 8, including wherein the new digital DNA signature includes a digital DNA signature corresponding to the particular content of the content data (see at least Ma: ¶ 71, 102, 143, 174, and 188).

Referring to Claim 14, the combination of Ma, Lee, and Novotny teaches the device of claim 8, including wherein the one or more processors, when performing the one or more actions, are configured to: determine one or more analytics based on whether the new content violates the one or more rules; generate a user interface based on the one or more analytics; and provide the user interface for display (see at least Ma: ¶ 70, 87-88, 105-109, 120, 125, 140, 142-143, and 165-167).

Referring to Claim 16, the combination of Ma, Lee, and Novotny teaches the non-transitory computer-readable medium of claim 15, including wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: cause the new content to be corrected when the new content violates the one or more rules; allow the new content to be utilized when the new content fails to violate the one or more rules; provide, to the client device, a warning indicating that the new content violates the one or more rules; provide, to an entity associated with the client device, a notification indicating that the new content violates the one or more rules; restrict utilization of the new content when the new content violates the one or more rules; store the new content in the repository when the new content fails to violate the one or more rules; or retrain the machine learning model based on whether the new content violates the one or more rules (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 108, 151, 186, 214-218 and 223-225; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 17, the combination of Ma, Lee, and Novotny teaches the non-transitory computer-readable medium of claim 15, including wherein the one or more instructions, that cause the one or more processors to process the new digital DNA signature, the rules data, and the digital DNA signatures, with the machine learning model, cause the one or more processors to: utilize a file-level digital DNA signature mechanism to determine whether the new content violates the one or more rules of the rules data (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 108, 151, 186, 214-218 and 223-225; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 16, the combination of Ma, Lee, and Novotny teaches the non-transitory computer-readable medium of claim 15, including wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: utilize the metadata and the content data to generate digital identifiers for the content; associate the digital identifiers with corresponding digital DNA signatures stored in the repository; and utilize the digital identifiers to determine whether the new content violates the one or more rules (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 108, 151, 186, 214-218 and 223-225; see also Lee: Claim 19; and ¶ 162, 182, 199, and 202).

Referring to Claim 19, the combination of Ma, Lee, and Novotny teaches the non-transitory computer-readable medium of claim 15, including wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: determine one or more analytics based on whether the new content violates the one or more rules of the rules data; generate a user interface based on the one or more analytics; and provide the user interface for display (see at least Ma: ¶ 70, 87-88, 105-109, 120, 125, 140, 142-143, and 165-167).

Referring to Claim 20, the combination of Ma, Lee, and Novotny teaches the non-transitory computer-readable medium of claim 15, including wherein the new content is associated with closing a software project, and the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: identify the software project as an internal asset for an entity, as a public asset, or as a restricted asset when the new content violates the one or more rules of the rules data (see at least Ma: ¶ 13, . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689